                                                                        Case 2:19-cv-00048-GMN-PAL Document 5 Filed 03/26/19 Page 1 of 2



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Attorney for Defendant,
                                                                    8   US ACUTE CARE SOLUTIONS
                                                                    9
                                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                                   10                                 FOR THE DISTRICT OF NEVADA
                                                                   11
                                                                                                                         -*-
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                        FELICIA A. DELAPA,                                    Case No. 2:19-cv-00048-GMN-PAL
                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                                    Plaintiff,                                 STIPULATION, REQUEST AND
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                               ORDER EXTENDING TIME TO
                                                                        vs.                                                    ANSWER OR OTHERWISE RESPOND
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                               TO PLAINTIFF’S COMPLAINT
                                                                   16 US ACUTE CARE SOLUTIONS,
                                                                                                                               (First Request)
                                                                   17               Defendant,
                                                                   18
                                                                   19
                                                                               Defendant US ACUTE CARE SOLUTIONS (hereinafter “Defendant”), by and though its
                                                                   20
                                                                        counsel and FELICIA A. DELAPA, by and through their counsel, hereby respectfully submit this
                                                                   21

                                                                   22   Stipulation, Request and Order Extending Time to Answer or Otherwise Respond to Plaintiff’s

                                                                   23   Complaint (the “Stipulation”). This Stipulation is made in accordance with LR IA 6-1, LR IA 6-2
                                                                   24
                                                                        and LR 7-1 of the Local Rules of this Court. This is the first request for an extension of time to file
                                                                   25
                                                                        an answer or otherwise respond to Plaintiff’s Complaint.
                                                                   26
                                                                               Defendant was served with Plaintiff’s Complaint on March 6, 2019. Thus, the deadline to
                                                                   27

                                                                   28   respond to Plaintiff’s Complaint is March 27, 2019. The extension is requested as Defendant’s

                                                                                                                          1                                    KB/86
                                                                        Case 2:19-cv-00048-GMN-PAL Document 5 Filed 03/26/19 Page 2 of 2



                                                                    1   counsel was recently retained and require additional time to prepare a responsive pleading to the
                                                                    2   Plaintiff’s Complaint.
                                                                    3
                                                                               Upon agreement by and between all the parties hereto as set forth herein, the undersigned
                                                                    4
                                                                        respectfully requests this Court grant an extension of time, up to and including April 17, 2019, for
                                                                    5

                                                                    6   Defendant to file an answer or otherwise respond to Plaintiff’s Complaint. By entering into this

                                                                    7   Stipulation, none of the parties waive any rights they have under statute, law or rule with respect to

                                                                    8   Plaintiff’s Complaint.
                                                                    9
                                                                   10          DATED this 26th day of March, 2019.

                                                                   11   HAINES & KRIEGER, LLC                                 ALVERSON TAYLOR & SANDERS

                                                                   12   By: /s/ David H. Krieger_________                     By: /s/ Trevor R. Waite_________
ALVERSON TAYLOR & SANDERS




                                                                        David H. Krieger                                      Trevor R. Waite
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                        Nevada Bar No. 9086                                   Nevada Bar No. 13779
                               (702) 384-7000 FAX (702) 385-7000




                                                                        8985 S. Eastern Ave., Suite 350                       6605 Grand Montecito Pkwy., Suite 200
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                        Henderson, NV 89123                                   Las Vegas, NV 89149
                                                                        Attorney for Plaintiff,                               Attorney for Defendant,
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                        FELICIA A. DELAPA                                     US ACUTE CARE SOLUTIONS
                                                                   16

                                                                   17
                                                                                                                      ORDER
                                                                   18
                                                                                                                       IT IS SO ORDERED
                                                                   19

                                                                   20
                                                                                                                       __________________________________________
                                                                   21                                                  UNITED MAGISTRATE JUDGE
                                                                   22                                                           March 28, 2019
                                                                                                                       Dated: ____________________________________
                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                          2                                   KB/86
